department of the treasury internal_revenue_service washington d c jun cc intl br tl-n-6681-98 wli-6 number release date uilc internal_revenue_service national_office field_service_advice memorandum for rocky mountain district_counsel - denver cc wr rmd den from chief branch office of associate chief_counsel international cc intl subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend u sec_1 u sec_2 px uss fpshp1 fpshp2 fcorp1 fcorp2 country x date date business a business b dollar_figureaa dollar_figureaaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff dollar_figuregg issues are transfers of the px partnership interests by domestic affiliates of u sec_1 and u sec_2 to foreign_partnerships fpshp1 and fpshp2 followed by transfers of the fpshp1 and fpshp2 partnership interests by the domestic affiliates to fcorp1 a foreign_corporation treated as transfers by each partner of its pro_rata share of the partnership assets under sec_367 of the code do the tefra partnership provisions under sec_6221 - of the code apply to the transfer of the partnership interests assuming sec_367 applies to treat the transfer of the partnership interests as a transfer by each partner of its pro_rata share of the partnership assets did the partners make a permissible election under sec_1_367_d_-1t to treat the transfer of the partnerships’ operating_intangibles as a deemed sale at the date of the transfer is the taxpayer required to recognize gain under sec_904 on the transfer to a foreign_partnership of i tangible business_assets ii stock of foreign_corporations and iii operating_intangibles if so to what separate limitation category under sec_904 should the gain be assigned does the gain recognized on the deemed sale of the operating_intangibles under sec_1_367_d_-1t reduce the amount of foreign_branch losses which is potentially recaptured as income under sec_1_367_a_-6t conclusions because the taxpayers elected under sec_1492 to apply principles similar to those under sec_367 the transfers of the partnership interests to the foreign_partnerships were subject_to sec_367 which treats the transfer of the partnership interests as if the partners transferred their pro_rata shares of the assets of the partnership for purposes of sec_367 the tefra provisions do not apply because any income recognized by the partners under sec_367 is recognized at the partner level and does not constitute partnership items of income assuming the intangibles transferred satisfy the definition of operating_intangibles as described in sec_1_367_a_-1 the taxpayers’ election to treat the transfer as a deemed sale of the intangibles is permissible under sec_1_367_d_-1t because the taxpayer notified the service of the election pursuant to sec_6038b and its regulations and reported the gain as gross_income for the taxable_year of the transfer i the taxpayer is required to recognize gain under sec_904 on the transfer of the tangible business_assets because that transfer is a disposition of property subject_to sec_904 the taxpayer’s overall_foreign_loss account in the general limitation category is reduced by the amount of gain recognized ii the facts submitted do not provide the information necessary to make a determination as to whether the transfer of the stock is a disposition of property to which sec_904 applies iii the transfer of the operating_intangibles is a disposition of property to which sec_904 applies although the taxpayer recognizes u s source gain on this transfer under sec_367 the taxpayer’s overall_foreign_loss account in the general limitation category is reduced by the amount of gain recognized because the amount recognized under sec_904 is greater than the amount of foreign_branch losses the amount recognized under sec_904 reduces the foreign_branch losses in their entirety under sec_1 a - 6t e gain recognized on the deemed sale of the operating_intangibles is subject concurrently to sec_367 and sec_904 but is recognized only once and reduces the applicable ofl account under sec_1_904_f_-2 facts u sec_1 is a domestic_corporation and one of the largest business a providers in the united_states u sec_1 owned through its domestic affiliates a percent interest in px a domestic_partnership u sec_2 is an unrelated domestic_corporation and one of the largest business b providers in the united_states u sec_2 also owned through its domestic affiliates a percent interest in px px was formed as a joint_venture between the u sec_1 and u sec_2 affiliates in order to establish a business a presence in country x px owned all the stock of uss a domestic_corporation whose assets consisted entirely of the stock of country x corporations engaged in business a on date uss transferred all of its assets to fcorp2 a newly formed country x corporation in a reorganization under sec_368 of the code in which uss received all the stock of fcorp2 and distributed that stock to px in dissolution of uss a gain_recognition_agreement was entered into with respect to the transfer of the country x corporations to fcorp2 pursuant to notice_87_85 1987_2_cb_395 and sec_1_367_a_-3t g according to the taxpayer on date the domestic affiliates of u sec_1 and u sec_2 separately contributed their px partnership interests to two newly formed country x unlimited companies fpshp1 and fpshp which were treated as partnerships for u s tax purposes the domestic affiliates of u sec_1 and u sec_2 reported the transfer of their px partnership interests by filing form sec_926 and electing under sec_1492 to apply principles similar to the principles of sec_367 to the transfer because sec_367 treats the transfer of a partnership_interest as if each partner transferred its pro_rata share of the assets of the partnership the domestic affiliates reported on their form sec_926 their pro_rata share of the assets of the partnership px and gain recognized on the transfer of operating_intangibles under sec_1_367_d_-1t the assets of px as reported on the form sec_926 consisted of trade_or_business property stock in country x corporations for which gain recognition agreements were filed pursuant to notice_87_85 and sec_1_367_a_-3t g and operating_intangibles for which an election was made under sec_1_367_d_-1t to treat the transfer as a deemed sale of the intangibles because px was engaged in business a in country x it constituted a foreign_branch for which the taxpayers reported foreign_branch losses which were subject_to recapture under sec_367 and overall_foreign_losses which were subject_to recapture under sec_904 according to the taxpayer on date one day after date the domestic affiliates of u sec_1 and u sec_2 contributed their interests in fpshp1 and fpshp2 received in the exchange above to fcorp1 a newly formed country x corporation in a sec_351 exchange property other than the partnership interests may have been contributed to fcorp1 it is not clear whether the stock of fcorp2 was transferred the assets of fpshp1 and fpshp2 consisted solely of the partnership_interest in px under sec_367 the domestic affiliates were treated as transferring the underlying assets of fpshp1 and fpshp2 and because their assets consisted of solely the px partnership_interest the domestic affiliates were also treated as transferring the underlying assets of px to fcorp1 on the form sec_926 the pro_rata share of px’s assets was reported as being transferred by the partners the domestic affiliates filed gain recognition agreements under notice_87_85 and sec_1_367_a_-3 on the subsequent transfer of the country x stock to fcorp1 shortly after date an initial_public_offering of fcorp1 stock was made on u s and country x stock markets advice was not requested on whether sec_708 caused a termination of the px fpshp1 and fpshp2 partnerships on the transfer of interests in the partnerships for the year the u sec_1 consolidated_group had a balance of approximately dollar_figureaa in its overall_foreign_loss account attributable to the general limitation category and the u sec_2 consolidated_group had a balance of approximately dollar_figureaaa in its overall_foreign_loss account attributable to the general limitation category no facts were submitted as to whether the taxpayers had overall_foreign_loss accounts in any other category on date the date of the transfer of the px interests to fpshp1 and fpshp2 the u sec_1 group had dollar_figurebb of previously deducted branch losses subject_to recapture under sec_367 and the u sec_2 group had dollar_figurecc of previously deducted branch losses subject_to recapture according to the taxpayer the u sec_1 subsidiaries’ proportionate share of the built-in_gain on the assets transferred is as follows i tangible business assets-dollar_figuredd ii stock-dollar_figureee and iii operating intangibles-dollar_figureff u sec_2 also took the position that its proportionate share of the built-in_gain on the intangible assets totaled dollar_figureff information regarding u sec_2’s proportionate share of the built-in_gain on the tangible business_assets and the foreign stock was not submitted with the fsa request on its return u sec_1 reported the gain on the tangible business_assets and operating_intangibles the gain on the tangible assets was recognized under sec_904 and the gain on the intangibles was recognized under sec_1_367_d_-1t u sec_1 reduced its ofl account in the general limitation category by the amount of gain recognized u sec_1 did not recognize gain on the stock under sec_367 because it entered into a gain_recognition_agreement in accordance with the rules under sec_367 u sec_1 also did not recognize gain on the stock under sec_904 because it claimed that it held the stock with a substantial investment motive and that the disposition of the stock was therefore not subject_to sec_904 law and analysis sec_1491 and sec_367 issues under former sec_1491 of the code the transfer of property by a domestic_corporation to a foreign_partnership is subject_to a percent excise_tax on the excess of the fair_market_value of the property transferred over its adjusted_basis plus any gain recognized on the transfer sec_1492 provides an exception to this excise_tax if the u s transferor elects before the transfer to apply principles similar to the principles of sec_367 to the transfer while sections were repealed by the taxpayer_relief_act_of_1997 p l sec a the repeal of these sections was effective for transfers occurring on or after date which was after the date of the transfer the sec_1491 transfers are reported on form_926 which is filed on the date of the transfer sec_1 a on form_926 the taxpayer may mark a box on line 6d indicating that the transfer is excepted from the sec_1491 excise_tax because the taxpayer is electing to apply the principles of sec_367 to the transfer the form_926 also requires the taxpayer to provide an attachment to the form explaining the application of sec_367 principles to the transfer as well as information that would have been required under sec_6038b if the transfer actually had been described in sec_367 see line 6e if the form of the transfers is respected the transfer by the domestic affiliates of u sec_1 and u sec_2 of the px partnership interests to fpshp1 and fpshp2 which were treated as partnerships for u s tax purposes is subject_to the sec_1491 excise_tax unless an exception under sec_1492 applies the domestic affiliates checked the appropriate box on their form sec_926 electing to apply principles similar to the principles of sec_367 to the transfer the dates of the form sec_926 were the dates of the transfer which indicate that the forms were filed on the date of the transfer the form sec_926 also contained attached statements explaining the application of sec_367 principles to the transfers and reporting the appropriate information as required by the sec_6038b regulations thus it appears the taxpayers made appropriate elections under sec_1492 to apply sec_367 principles under sec_367 the transfer of property by a u_s_person to a foreign_corporation in a transfer that otherwise qualifies as a nonrecognition exchange is treated as a taxable transfer unless an exception applies by virtue of the sec_1492 election the principles of sec_367 apply to the transfers of the px partnership interests to fpshp1 and fpshp2 under sec_367 the transfer of a partnership_interest by a u_s_person in an exchange described in sec_367 is treated as if the u_s_person transferred its pro_rata share of the assets of the partnership a u s person’s proportionate share of partnership property is determined under the rules and principles of sec_701 through and their regulations see sec_1_367_a_-1t under sec_367 each domestic affiliate of u sec_1 and u sec_2 is treated as having transferred its pro_rata share of px’s assets in a sec_367 transfer the taxpayers on their form sec_926 reported the partnership as having trade_or_business assets the transfer of which was not taxable under sec_367 the form sec_926 did not identify any trade_or_business property which is taxable under sec_367 such property includes inventory accounts_receivable installment_obligations and foreign_currency assets of the type which would be normally included in px’s business cid transfer of intangibles the form sec_926 also reported that px held operating_intangibles and the domestic affiliates of u sec_1 and u sec_2 made elections on the form sec_926 to treat the transfer of the operating_intangibles as a deemed sale under sec_1 d - 1t g intangible_property is defined broadly under sec_367 to include knowledge rights documents and any other intangible_property within the meaning of sec_936 see sec_1_367_a_-1t an operating intangible is defined as intangible_property of a type not ordinarily licensed or otherwise transferred in transaction between unrelated parties for consideration contingent upon the licensee’s or transferee’s use of the property the regulations provide examples of operating_intangibles as long-term purchase or supply contracts surveys studies and customer lists see sec_1 a - 1t d ii the transfer of intangible_property is generally taxable under sec_367 as if the u s transferor has sold the property for annual payments which are contingent on the productivity or use of the property over the useful_life of the property commonly referred to as deemed royalty payments the amounts taken into account are commensurate with the income attributable to the intangible under the sec_367 regulations a u s transferor can elect with respect to operating_intangibles to recognize in the year of the transfer an amount equal to the difference between the fair_market_value of the intangible_property transferred and its adjusted_basis commonly referred to as deemed sale treatment see sec_1_367_d_-1 the u s transferor makes the deemed sale election by notifying the service of the election in accordance with sec_6038b and its regulations and including the appropriate amount of gross_income in a timely filed tax_return for the year of the transfer see sec_1_367_d_-1 under the sec_6038b regulations the u s transferor is required to list on its form_926 the intangible_property for which it is making an election under d -1t g the intangible property’s fair_market_value on the date of the transfer and a calculation of the gain required to be recognized must also be provided on the form_926 see sec_1_6038b-1t and d vi as in effect for the year of the transfer on the transfers to the partnerships and to fcorp1 the taxpayers on the form sec_926 notified the service that a deemed sale election was being made under sec_1_367_d_-1t the form sec_926 contained the fair_market_value and adjusted_basis of the operating_intangibles as well as the gain being recognized into income thus it appears the taxpayers were eligible to make the election to apply the deemed sale treatment to the operating_intangibles we note however that the taxpayers did not identify any other intangibles on the form sec_926 for which deemed royalty income would have been created under sec_367 it is possible that px’s business would include intangibles such as patents inventions and trade names which would be subject_to sec_367 cid foreign_branch losses the px partnership also had foreign_branch losses which were subject_to potential recapture under sec_367 under sec_367 if a u_s_person transfers the assets of a foreign_branch to a foreign_corporation in an exchange described in sec_367 then the transferor will recognize gain equal to the sum of the losses both capital and ordinary which were incurred by the foreign_branch before the transfer and for which a deduction was taken by the taxpayer the amount of loss that is recaptured as income is limited by the gain that would have been recognized on a taxable sale of the assets including intangible assets of the foreign_branch see sec_1_367_a_-6t under sec_1_367_a_-6t the amount of foreign_branch losses that was previously deducted is reduced by the following amounts before they are recaptured as income under sec_367 cid the amount recognized under sec_904 on account of the transfer cid any taxable_income of the forei gn branch recognized through the close of the taxable_year of the transfer and cid any gain recognized pursuant to sect ion a upon the transfer of the assets of the foreign_branch to the foreign_corporation as discussed immediately below the amount recognized under sec_904 by the affiliates of u sec_1 on the transfer of the px interests is dollar_figuregg dollar_figuredd on the transfer of tangible business_assets and dollar_figureff on the transfer of operating_intangibles the amount of foreign_branch losses previously deducted by the affiliates of u sec_1 is dollar_figurebb which is less than the amount recognized under sec_904 hence the foreign_branch losses are reduced in their entirety by the sec_904 amounts and are not recaptured as income under sec_367 see sec_1_367_a_-6t sec_904 issues sec_904 enacted in generally provides that if a taxpayer sustains an overall_foreign_loss ofl fifty percent of the taxpayer’s foreign_source_income in subsequent years will be treated as u s source income to the extent of the amount of the ofl see sec_904 when a taxpayer sustains an ofl in respect of a separate limitation category it establishes an ofl account for that category and additions are made to the ofl account to the extent an ofl reduced u s source taxable_income see sec_1_904_f_-1 under the ofl recapture rules of sec_904 and sec_1_904_f_-2 subsequently- earned foreign_source_income subject_to the same limitation as the loss giving rise to the ofl account is recharacterized as u s source income until the balance in the ofl account is recaptured sec_904 provides that notwithstanding certain nonrecognition rules that would otherwise apply a taxpayer with an ofl account shall recognize foreign_source_income to the extent of the ofl account on the disposition of property used or held for use predominately without the united_states in a trade_or_business ofl disposition rules sec_904 provides that income recognized solely by reason of sec_904 shall have the same characterization it would have had if the taxpayer had sold or exchanged the property for purposes of assigning the gain to a sec_904 separate limitation category sec_1_904_f_-2 issued in provides that the gain recognized will be treated as foreign_source_income subject_to the same limitation as the income the property generated and the taxpayer’s ofl account will be recaptured accordingly in the case of a disposition in which foreign source gain would otherwise be recognized irrespective of sec_904 sec_1_904_f_-2 provides that if the taxpayer has a balance in its ofl account after applying the ofl recapture rules of sec_904 an additional portion of the ofl account shall be recaptured in an amount that is the lesser_of i the remaining balance in the ofl account or ii the entire gain recognized on the disposition not previously recaptured under sec_904 thus the amount recaptured is recharacterized as u s source income and the ofl account is reduced accordingly sec_1_904_f_-2 a disposition of a partnership_interest is treated as a disposition subject_to sec_904 if the underlying assets of the partnership are property used in a trade_or_business outside the united_states such a disposition is treated for purposes of sec_904 and the regulations thereunder as a disposition of a proportionate share of the assets of the partnership sec_1 f - d ii under sec_904 income constitutes passive_income if it is of a kind that would be foreign_personal_holding_company_income as defined in sec_954 sec_954 enacted in provides that gain from the sale of a partnership_interest constitutes foreign_personal_holding_company_income thus gain from the disposition of a partnership_interest is passive_income even if the underlying assets of the partnership do not generate passive_income however both sec_367 and sec_1_904_f_-2 treat the disposition of a partnership_interest as a disposition of the partnership’s assets see also sec_1_367_a_-1t sec_954 is therefore inapplicable because the taxpayer is deemed to dispose_of the partnership’s assets not the partnership_interest thus the separate limitation category to which the gain should be assigned for ofl recapture purposes is determined as if the taxpayer had disposed of the assets directly thus the u sec_1 and u sec_2 subsidiaries are treated under sec_367 and sec_904 as disposing of their proportionate shares of px’s i tangible business_assets ii stock of foreign_corporations and iii operating_intangibles you have asked for advice on whether the disposition of these assets trigger ofl recapture under sec_904 the application of sec_904 to the disposition of these assets is discussed below cid tangible business_assets the transfer of tangible business_assets is subject_to the ofl disposition rules because it constitutes a disposition of property used in a foreign trade_or_business both u sec_1 and u sec_2 must recognize gain under the ofl disposition rules even if it is not otherwise required to be recognized under sec_367 the gain recognized under sec_904 and sec_1_904_f_-2 is the lesser_of i the balance in the taxpayer’s ofl account determined in accordance with the regulations as of the end of the year of the disposition plus the amount of any ofl that would be part of a net_operating_loss if gain from the disposition were not recognized or ii the excess of the fair_market_value of the assets over their adjusted bases thus u sec_1's required recognition amount is limited to u sec_1’s built- in gain on the assets because the gain is less than the balance of u sec_1’s ofl account the gain constitutes general_limitation_income because the assets generate general_limitation_income see sec_1_904_f_-2 the taxpayer’s ofl account attributable to the general limitation category must be recaptured in the amount of the gain recognized the gain will be characterized as u s source income and the ofl account is reduced accordingly cid stock of foreign_corporations under sec_1_904_f_-2 an asset can be considered property used in a trade_or_business even if it is a capital_asset in the hands of the taxpayer the regulations provide that stock in a corporation will be considered property used in trade_or_business if the stock is acquired or held to assure a source of supply for a trade_or_business however stock shall not be considered property used in a trade_or_business if a substantial investment motive exists for acquiring and holding the stock the taxpayer claims that its disposition of the stock is not subject_to the ofl disposition rules because the taxpayer has a substantial investment motive for acquiring and holding the stock based on the facts submitted a determination cannot be made as to whether the ofl disposition rules apply to this transfer because there is insufficient information regarding whether the taxpayer held the stock for a substantial investment motive cid operating_intangibles the u sec_1 and u sec_2 subsidiaries elected to treat the transfer of the operating_intangibles as a sale pursuant to sec_1_367_d_-1t accordingly the u sec_1 and u sec_2 groups each recognized dollar_figureff each group’s proportionate share of the excess of the property’s fair_market_value over their adjusted_basis in gain as u s source ordinary_income we understand that exam believes that the operating_intangibles transferred may have been substantially undervalued by the taxpayer and that your office is assisting exam in developing this issue for purposes of providing advice on the question presented this memorandum assumes that the amounts reported by the taxpayers are correct in addition to being subject_to sec_367 the disposition of the intangibles is also a disposition to which sec_904 applies at issue is whether the taxpayer’s ofl account is reduced by the gain recognized even though it is characterized as u s source under the sec_367 regulations general ofl recapture under sec_904 does not apply here because the gain recognized under sec_1_367_d_-1t is u s source income however under sec_904 and sec_1_904_f_-2 a disposition of property used in a foreign trade_or_business is treated as giving rise to foreign_source_income subject_to the same general limitation category as the income produced by such property and the taxpayer’s applicable ofl account is recaptured by the amount of income recognized thus for purposes of the ofl disposition rules all dispositions of property are treated as giving rise to foreign_source_income which is then recharacterized as u s source because of ofl recapture even though the income may be treated as u s source under another provision of the code here the gain of dollar_figureff recognized by each taxpayer on the transfer of the operating_intangibles is treated under the ofl disposition rules as foreign_source_income the gain is recharacterized as u s source income and the applicable ofl account is reduced although both the sec_367 rules and the ofl disposition rules require the recognition of gain the dollar_figureff gain is taken into account only once in computing the taxpayer’s income the ofl account recaptured is the account attributable to the same limitation category as the income produced by the operating_intangibles the operating_intangibles at issue here are not licensed and therefore do not generate passive royalty income because by definition operating_intangibles are intangible_property that generally are not licensed or otherwise transferred between unrelated parties for consideration contingent upon the licensee’s or transferee’s use of the property these intangibles are not expected to generate passive royalty income in the future even if the operating_intangibles were sold the gain thereon would probably not be passive_income because the intangibles do not give rise to foreign_personal_holding_company_income see sec_954 because these intangibles are assets used in the taxpayer’s trade_or_business they generate active business income in the general limitation category accordingly the dollar_figureff gain recognized under sec_367 is assigned to the same limitation category and each taxpayer’s ofl account in the general limitation category is reduced by the gain recognized the tefra issue this case may raise certain issues involving the application of the unified partnership audit and litigation procedures contained in sections tefra the tefra provisions require that all partnership items be determined at the partnership level see sec_6221 of the code the term partnership_item means with respect to a partnership any item required to be taken into account for the partnership's taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of subtitle a such item is more appropriately determined at the partnership level than at the partner level see sec_6231 partnership items include items relating to partnership contributions partnership_distributions and sec_707 transactions to the extent that a determination of such items can be made from determinations that the partnership is required to make with respect to an amount the character of an amount or the percentage interest of a partner in the partnership for purposes of the partnership books_and_records or for purposes of furnishing information to a partner sec_301_6231_a_3_-1 partnership items also include the legal and factual determinations that underlie the determination of such amounts see sec_301_6231_a_3_-1 see also 95_tc_1 partnership items include components’ items of affected items sec_367 imposes sec_367 at the partner level and is therefore not itself a partnership_item however the amount of gain and percentage interests in property transferred are determined in part at the partnership level case development hazards and other considerations the analysis above does not question the characterization of the series of transfers described in the form sec_926 and in your submission we view whether you seek additional field_service_advice as a matter within your judgment the fact that most of px’s assets are taxable under sec_904 and sec_367 under the taxpayer’s characterization of the transactions may make this inquiry unnecessary we note that sec_708 applies to the transfers of the partnership interests in px on date and the transfers of the partnership interests in fpshp1 and fpshp2 on date sec_708 generally provides that there is a termination of a partnership if 50-percent or more of the interest in the partnership’s capital and profits is sold or exchanged within a 12-month_period see sec_708 for the year of the transfer former sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the partnership is deemed to distribute its properties to the purchasers or transferees and any remaining partners in proportion to their respective interests in the partnership properties and immediately thereafter the purchasers or transferees and any remaining partners are treated as contributing the properties to a new partnership either for the continuation of the business or for its dissolution and winding up thus upon the transfer of the px partnership interests on date px was treated as terminated under sec_708 and the assets of px were treated as distributed to fpshp1 and fpshp2 the transferees of the px partnership interests which then were treated as contributing the assets to a new domestic px partnership with fpshp1 and fpshp2 as partners similarly upon the transfer of the fpshp1 and fpshp2 partnership interests on date fpshp1 and fpshp2 were treated as terminated and their assets were distributed to fcorp1 the transferee of the partnership interests a further fsa may be requested on the interaction of sec_708 and sec_367 and sec_1491 domestic field service should be contacted to determine the information to be included in the submission sec_904 although the sec_904 regulations contemplate that stock can be considered property used in a trade_or_business under certain limited circumstances more recently issued regulations have taken the position that stock of a corporation shall not be considered an asset used in or held for use in the conduct_of_a_trade_or_business see eg sec_1_864-4 issued in and c -1 e issued in the tefra issue while sec_367 imposes a tax at the partner level and does not constitute a partnership_item the tax is nevertheless calculated by reference to the partner’s pro_rata share of the assets of the partnership the value of those assets and a partner’s pro_rata share thereof are probably partnership items as a general matter the partnership items as stated on the partnership return are final and cannot be redetermined other than in a partnership audit ie you cannot do so in an audit of an individual partner see 94_tc_853 doe v commissioner ustc big_number 10th cir unpublished opinion rev'g in part tcmemo_1993_543 but see durret v commissioner tcmemo_1994_179 unpublished opinion modifying other issues ustc big_number 5th cir opposite result where no partnership examination conducted if you have any further questions please call by charles p besecky
